Citation Nr: 0521781	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-44 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for breast cancer.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, denying her claim of entitlement 
to service connection for breast cancer.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In her substantive appeal received by the RO in December 
2004, the veteran requested a hearing before the Board, 
sitting at the RO.  Such request was again set forth by the 
veteran in correspondence received by the Board in June 2005.  
Remand is thus required in order to afford the veteran her 
requested Board hearing.  

Accordingly, this matter is REMANDED to for the following 
action:

The veteran must be afforded a hearing 
before the Board, sitting at the RO in 
Togus, Maine, in connection with her 
December 2004 request therefor.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this 



remand is to protect the veteran's due process rights.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



